Citation Nr: 1423426	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-06 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an annual clothing allowance.

2.  Entitlement to service connection for a dental disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel 


INTRODUCTION

The Veteran had active military service from July 1974 to July 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from 2012 determinations by the VA Medical Center in North Little Rock.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the clothing allowance claim, initially the Veteran requested a Board hearing in Washington, D.C.  A hearing was scheduled March 2014, but postponed due to the Veteran's request.  Another hearing was scheduled for April 2014, but the Veteran requested that this hearing be canceled because he could not pay the expenses to travel to D.C.  He asked that he be rescheduled for either a Board Videoconference or Travel Board hearing, whichever was earlier.  The Veteran has provided good cause and he should be scheduled for a Board hearing as he has requested.

In a July 2010 rating decision, the Veteran's claims for service connection for a dental disability and hypertension, as well as his claim to reopen his previously denied claim for service connection for sleep apnea, were denied.  The Veteran filed a timely notice of disagreement with this rating decision, but a statement of the case has not yet been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).
  
Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the claims for service connection for hypertension and a dental disability and on reopening the claim for sleep apnea.  The Veteran and his representative should be informed of the time period to perfect his appeal of these issues to the Board.  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.

2.  Then, schedule the Veteran for a Travel Board or Videoconference hearing at the RO in North Little Rock, Arkansas.  He and his representative should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

